NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0414n.06

                                          No. 13-5394
                                                                                      FILED
                                                                                Jun 10, 2014
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE WESTERN DISTRICT OF
TOBY DEAN BEQUETTE,                                   )   TENNESSEE
                                                      )
       Defendant-Appellant.                           )


       BEFORE: SILER, GILMAN, and GIBBONS, Circuit Judges.


       PER CURIAM. Toby Dean Bequette, a federal prisoner, appeals through counsel the 57-

month sentence imposed following his guilty plea to a charge of being a felon in possession of a

firearm.

       Bequette was charged with this offense after he pawned a stolen firearm. He entered a

guilty plea. The presentence report calculated his guidelines sentencing range at 57 to 71 months

of imprisonment. Bequette objected that his 1994 Florida conviction of robbery should not be

counted as a crime of violence under USSG §§ 4B1.2 and 2K2.1(a)(3). Without a previous

conviction of a crime of violence, the guidelines range would have been 30 to 37 months of

imprisonment. Bequette argued that because the Florida statute defined robbery as accomplished

by the use of force, violence, assault, or putting in fear, he may have committed a robbery by

putting in fear, which would not necessarily be a crime of violence. The parties presented

argument on this issue at the sentencing hearing. The district court concluded that the Florida
No. 13-5394
United States v. Bequette

robbery conviction was a crime of violence and sentenced Bequette at the bottom of the resulting

guidelines range. Bequette reasserts his argument on appeal.

       A determination that a prior offense is a crime of violence is reviewed de novo. United

States v. Evans, 699 F.3d 858, 862 (6th Cir. 2012). The Eleventh Circuit, which encompasses

Florida, has persuasively held that robbery as defined in the Florida statute is a crime of violence

and a violent felony. United States v. Lockley, 632 F.3d 1238, 1240-45 (11th Cir. 2011); United

States v. Wilkerson, 286 F.3d 1324, 1325 (11th Cir. 2002). We have likewise determined that

robbery under a Tennessee statute, which also includes putting in fear as an element, is

categorically a violent felony. United States v. Mitchell, 743 F.3d 1054, 1059-60 (6th Cir. 2014).

See also United States v. Taylor, 696 F.3d 628, 630-33 (6th Cir. 2012) (upholding determination

that larceny under a similar Michigan statute is violent felony). Bequette also argues that the

Florida robbery statute is overbroad, such that it cannot be a crime of violence, citing Descamps

v. United States, 133 S. Ct. 2276 (2013). However, in Mitchell, 743 F.3d at 1066, we rejected a

similar argument, finding that the accomplishment of robbery by putting in fear was not broader

than the generic definition of robbery.

       Accordingly, the district court’s judgment is affirmed.




                                               -2-